Citation Nr: 1140566	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for service-connected headaches for the period prior to January 13, 2011.

3.  Entitlement to an initial evaluation higher than 30 percent for service-connected headaches for the period from January 13, 2011.

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision (mailed in September 2005) of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which-in pertinent part, denied reopening of the service-connection claim for an acquired mental disorder, including PTSD, and granted service connection for headaches with an initial noncompensable rating, effective in September 2004.  The Veteran perfected an appeal of the denial of service connection and the initial rating for his headaches disorder. 

In light of the fact that the Veteran contested the initial evaluation of his disability, the Board has styled the issues of the case as showed on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In December 2007, the Veteran and his sister testified before the undersigned Veterans' Law Judge sitting at the VA's Central Office in the District of Columbia. A copy of the transcript is in the record and has been reviewed.

In October 2009, the Board reopened the Veteran's service connection claim and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and a decision on the merits.  The Board also remanded the increased rating claim for a VA examination.  The  AMC/RO completed the additional development as directed and denied the service connection claim on the merits.  In a February 2011 rating decision, the AMC/RO granted a compenasable rating of 30 percent for the headaches disorder, effective January 13, 2011, and returned the case to the Board for further appellate review.  There is no indication in the claims file that the Veteran desired to end his appeal with the increase allowed.  Thus, the issue is still before the Board, as 30 percent is not the maximum possible rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The issue of entitlement to service connection for an acquired mental disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows the Veteran does not have PTSD.

2.  For the period prior to August 1, 2006, the evidence of record does not show the Veteran's headaches to have manifested with characteristic prostrating attacks that occurred on average of once a month over the prior several months.

3.  For the period since August 1, 2006, the Veteran's migraine headaches have not manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).

2.  For the period prior to August 1, 2006, the requirements for an initial compensable evaluation for headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.124a, Diagnostic Code (DC) 8100.

3.  The requirements for an initial evaluation of 30 percent, and no higher, for headaches are met, effective August 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.124a, DC 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, VA notified the Veteran in October 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The October 2004 letter did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This omission was not prejudicial, now ever, as the Board denies the claim in the decision below; hence, a disability evaluation or effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Further, that notice was provided in an August 2006 letter prior to issuance to the statement of the case (SOC).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  VA expended all reasonable efforts to obtain information related to the use of herbicides at Keesler Air Force Base (AFB), MS, where the Veteran asserts he used the herbicide.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Veteran was provided the opportunity to present pertinent evidence and testimony, and the Board also observes that the claims were reviewed on a de novo bases on two occasions.  In sum, there is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f)(2) . 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3). 

The provisions of 38 C.F.R. § 4.125(a)  require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran's claimed stressor does not involve combat or fear of hostile or terrorist action.  Instead, the Veteran asserts that, while assigned to Keesler AFB, MS, in the aftermath of Hurricane Camille, he was directed to spray Agent Orange around external electric generator sites.  He asserts he developed psychological problems as a result of that claimed exposure.

Service treatment records note the Veteran's treatment from August to October 1970 for acute anxiety symptoms related to a pending remote assignment to Turkey.  The examiner noted the Veteran reported he was recently married, and he would not be able to function if separated from his wife.  An August 1970 report of the Veteran's treating psychiatrist reflects he was diagnosed with an emotionally unstable personality which was deemed moderate in nature.  The psychiatrist noted the Veteran would not function on a remote assignment, and that he would be evaluated again after treatment. The Veteran was prescribed Stelazine and placed in Group therapy.  A September 1970 report by a military psychiatrist reflects that additional information uncovered after the August 1970 report indicated the Veteran's emotional unstable personality was severe, so severe that he was deemed unsuitable for further military service.  The additional information included a history of a suicide attempt at Sheppard AFB, TX, evidence of demonstrated financial irresponsibility, and nonjucidial punishment (see 10 U.S.C. § 815).  The psychiatrist noted there was no evidence of psychosis or neurosis that warranted a discharge under medical regulations.  Once cleared by medical authorities, the Veteran's unit commander initiated administrative discharge action for unsuitability, and the Veteran was discharged under honorable conditions.

The September 1970 Report Of Medical Examination For Administrative Discharge notes the psychiatric report and that the Veteran was deemed medically fit for separation from active service.

The March 1994 VA examination report notes the Veteran's report of his claimed exposure to Agent Orange while at Keesler AFB, MS, and that he developed emotional problems evidenced by depression, anxiety, and nervousness.  Also noted was the Veteran's post-service job-related injury that rendered him unable to work.  Mental status examination revealed the Veteran as alert and oriented times 3, but he was not very pleasant or cooperative.  His speech was spontaneous and coherent, but he tended to become emotional and intense.  The examiner noted the Veteran displayed a nervous, anxious, and irritable mood.  At times, the examiner noted, the Veteran became angry and somewhat hostile as he recounted his various problems and difficulties during his life.  Overall, there was no evidence of a formal thought disorder, delusions, paranoia, or any form of perceptual disturbance.  The Veteran was preoccupied with his physical and medical complaints.  The examiner's Axis I diagnoses were, depressive disorder not otherwise specified, rule out mild, recurrent major depression without psychotic symptoms, and opioid dependence.  There was no evidence of PTSD.  Axis II included a diagnosis of a personality disorder.

In light of the findings at the March 1994 examination, a July 1994 rating decision denied entitlement to service connection for PTSD.

VA outpatient records of May 2004 note the Veteran's PTSD screen was positive, and the entry notes PTSD secondary to childhood abuse.  Subsequent entries, such as a December 2004 entry, note diagnoses of PTSD/depression but not a claimed stressor to which the diagnosis is linked-other than the one of childhood abuse in May 2004.

The December 2010 VA examination report reflects the examiner conducted a review of the claims file.  The report reflects the Veteran denied having reported a suicide attempt while he was in active service.  The Veteran related that he answered, Yes, when asked if had ever thought about suicide, and he later discovered it was written up as a suicide attempt.  Parenthetically, the Board notes that neither the service treatment nor service personnel records document a suicide attempt.   The Veteran reported his symptoms had caused marital difficulty, he was a loner who did not like being around people, avoided crowds, and he sat with his back against the wall.

Examination revealed the Veteran was appropriately dressed, pleasant, easily engaged, and articulate.  He was cooperative and friendly towards the examiner and relaxed.  The Veteran's affect was appropriate, mood was dysthymic, and attention was intact.  The Veteran was alert and oriented times 3.  The Veteran reported that he sometimes dreamed about general military stressors.  The Veteran reported he last worked in 1989 shucking oysters on the beach when he slipped and broke his back and tore up his shoulder.  The examiner noted the Veteran reported some PTSD symptoms, but he did not meet the criteria for a diagnosis of PTSD.  The examiner's Axis I diagnosis was mood disorder due to general medical condition, which was the Veteran's chronic back pain.  There also was an Axis II diagnosis of a personality disorder.

The Board finds the examiner's opinion is consistent with the preponderance of the evidence in the claims file.  As noted earlier, the examiner at the 1994 VA examination did not diagnose PTSD.  An April 2000 report of the Veteran's treating VA psychologist reflects the Veteran had been treated at that VA clinic since March 1990 for recurrent major depression.  The report reflects an Axis I diagnosis of recurrent major depression with anxiety and mood disorder due the Veteran's back injury.  The Veteran's VA treatment records show that, other than the isolated entries in 2004, the Veteran's mental health providers have consistently diagnosed him with recurrent major depression and a mood disorder, primarily secondary to his general medical condition.  The Board also notes the fact that the Veteran and his sister, who is a registered nurse, focused their hearing testimony on whether the Veteran manifested symptoms of depression while in active service.  They hardly mentioned PTSD as a core concern.  Thus, the Board finds the preponderance of the evidence is against the claim for entitlement to service connection for PTSD, as the preponderance of the medical evidence of record shows the Veteran does not meet the diagnostic criteria for the disorder.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal is denied.  The Board notes that personality disorders are not disabilities within the meaning of applicable regulations.  38 C.F.R. § 3.303(c).


Increased Rating

Applicable Law and Regulation

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, 12 Vet. App. 119, however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's headaches disorder.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The history of the Veteran's claim is set forth in the Introduction.  As noted earlier, the Veteran was assigned a noncompensable rating effective in September 2004, and a 30 percent rating, effective January 13, 2011.  The Veteran's disability is rated under DC 8100.  See 38 C.F.R. § 4.124a.  Under DC 8100,  migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, warrant a 50 percent evaluation.  A 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; characteristic prostrating attacks averaging one in two months over the prior several months warrant a 10 percent rating; and, less severe attacks warrant a noncompensable rating.  38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court Of Appeals For Veterans Claims.  Cf. Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As noted at the hearing by the Veteran's representative and in the representative's appellate brief, the March 2005 rating decision reflects the RO assigned the initial rating without affording the Veteran an examination.  As the rating decision noted, however, the Veteran's VA outpatient records did not note any complaints or reports by the Veteran of headaches.  They in fact note the Veteran denied having experienced any headaches.  Thus, the Board finds the preponderance of the evidence shows the Veteran's headaches more nearly approximated a noncompensable rating for the period prior to August 2006.  38 C.F.R. §§ 4.7, 4.31, 4.124a, DC 8100. 

The January 2011 VA examination report reflects the examiner conducted a review of the claims file.  The Veteran reported severe headaches with prostrating attacks three times a week.  They started with dull pain at the left side of the head behind the left eyebrow.  During the attacks, the Veteran reported, he had nausea, sometimes he vomited, was sensitive to light and sound, and the pain was throbbing, with sharp pain like a hot blade shooting straight back over the left ear.  The Veteran also reported dizziness, drooping of the left eyelid and watering of the left eye.  The Veteran reported he took Mirtazapine and Clonazapam to induce sleep for relief.  The Veteran reported further that the headaches could last up to 12 hours.  He reported further that tensions, problems in life, and the anxiety caused by being in crowds could trigger his headaches.  The Veteran related that no activity was possible during his attacks, as he had to go to bed in a dark room.  The objective findings on clinical examination did not reveal any abnormal neurological findings.

The Veteran's reported symptoms of his disorder show his headaches more nearly approximate the assigned 30 percent rating.  38 C.F.R. § 4.7.  A higher, 50 percent, rating was not met or approximated, as while the Veteran's headaches cause him to have to lie down, there is no evidence that they render him helpless or that they are productive of severe economic adaptability.  The Veteran is unable to work due to nonservice-connected injuries.  The February 2011 rating decision assigned an effective date of the date of the examination, January 13, 2011, for the 30 percent rating.  The Board, however, finds it is factually ascertainable to allow an earlier date.  See 38 C.F.R. § 3.400.  The rating criteria for headaches are subjective, that is, there is no clinical test that can confirm headaches, and the rating criteria are essentially based on the symptoms reported by the claimant.

The Veteran asserted in his notice of disagreement (NOD) that he experienced debilitating headaches several times a week, and that he had to go into a dark room to relax for relief.  VA received the NOD on August 1, 2006.  Resolving all doubt in the Veteran's favor, the Board finds the symptoms of headaches more nearly approximated the 30 percent rating as of August 1, 2006, and they have continued to manifest at the 30 percent rate since that date.  38 C.F.R. §§ 3.400, 4.1, 4.7, 4.124a, DC 8100. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable rating for headaches for the period prior to August 1, 2006, is denied.

Entitlement to an evaluation not to exceed 30 percent for headaches is granted, effective August 1, 2006, subject to the law and regulations governing the award of monetary benefits.


REMAND

As discussed in the decision above, the medical evidence of record shows the Veteran is variously diagnosed with depressive disorder and a mood disorder.  Although the examiner at the February 2011 examination noted a diagnosis of mood disorder due to general medical condition, the examiner declined to opine on whether the Veteran's diagnosed acquired mental disorder is causally linked to his active service.  The examiner's rationale was that it would require the use of speculation to render an opinion.  

When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board does not find sufficient rationale for the examiner's opinion.  The entries in the Veteran's service treatment records, service personnel records, his VA outpatient records, and opinions of record of his treating VA mental health providers, should be discussed in forming any opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file, along with a copy of this remand, to the psychologist who conducted the February 2011 VA examination, or an equally or higher qualified examiner, for a comprehensive review of the claims file and a nexus opinion.

2.  Refer the claims folder and a copy of this decision to the February 2011 examiner to determine whether it is at least as likely as not (at least a 50-percent probability) that the currently diagnosed mood disorder had its clinical onset, increased in severity or is otherwise related to the Veteran's active service.  Any opinion should be fully explained and the rationale provided. 

The examiner should discuss the service treatment records reflecting treatment for anxiety and a personality disorder, The April 2000 psychologist's report reflecting that the Veteran was probably suffering from depression in service, when he was diagnosed with a personality disorder and VA outpatient treatment records reflecting treatment for depression should be discussed.  If a 
substitute examiner is used and the substitute examiner advises that an examination is needed to render the requested opinions, the AMC/RO shall arrange the examination.

3.  After all of the above is complete, review the Veteran's claim de novo.  If the Veteran's claim is not granted to his satisfaction, send him and his representative a supplemental SOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


